PER CURIAM.
This matter is before the Court on Respondent’s Petition for Leave to Resign Pending Disciplinary Proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
1.That the Petition for Resignation is submitted for a minimum period of five (5) years;
2. That Respondent shall seek immediate medical and/or psychological treatment for his alcohol addiction;
3. That Respondent shall not be permitted to apply for readmission to The Florida Bar until:
(a) His civil rights shall have been restored, should same be removed as a result of the pending criminal proceedings;
(b) Such time as he has made full and complete restitution to both the Clients’ Security Fund, as indicated above, and to any claimants who might in the future legitimately allege any defalcations or other losses occasioned by Petitioner’s wrongdoing;
(c) Such time as Respondent can demonstrate his successful alcohol rehabilitation;
(d) Such time as Respondent shall have paid the costs of the present disciplinary proceedings, said costs agreed to be in the amount of ONE THOUSAND ONE DOLLARS FIFTY CENTS ($1,001.50).
4. Respondent acknowledges his understanding that the conditions precedent, above, apply only to the timing of any future Petition for Reinstatement. Should this Petition be approved and should the above conditions be met, Respondent will nevertheless possess the burden of proving, to the satisfaction of this Court, by clear and convincing evidence, that he has been rehabilitated and is deserving of readmission to the practice of law.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign Pending Disciplinary Proceedings and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign is hereby approved.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.